Citation Nr: 0938584	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  08-22 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for schizophrenia, 
claimed as a mental disorder.

2.  Entitlement to service connection for schizophrenia, 
claimed as a mental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and son, T.D.




ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1975 to December 
1977.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
During the pendency of this appeal, jurisdiction of the 
Veteran's claim was transferred to the RO in Wichita, Kansas.

In June 2009, the Veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy 
of the transcript has been associated with the record.

In the September 2006 rating decision, the RO granted the 
claims for service connection for low back strain and for 
peripheral neuropathy, for both his left and right legs, 
filed by the Veteran.  He has not perfected an appeal of 
either the initial rating or effective date assigned for 
those conditions by filing a notice of disagreement (NOD) and 
substantive appeal (e.g., VA Form 9 or equivalent statement).  
See Grantham v. Brown, 114 F.3d 1156. 1158-59 (Fed. Cir. 
1997) (the Veteran must separately appeal these downstream 
issues).  The Board notes that the Veteran attempted to 
challenge the initial rating for these claims in his July 
2008 VA Form 9 for the present issue on appeal; however, the 
RO determined that this was not timely filed and therefore 
could not constitute an NOD regarding these issues.  As such, 
the RO notified the Veteran in September 2008 that he may 
apply directly for an increased rating regarding these 
claims, or challenge the timeliness of his NOD.  The Veteran 
has not responded to the RO's letter.  As such, those issues 
have not been appealed and are not currently before the 
Board.

The issue of service connection for schizophrenia is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The AOJ last denied service connection for a nervous 
condition, claimed as a mental disorder, in the May 1978 
rating decision.  Although notified of the denial, the 
Veteran did not appeal that decision.

2.  Evidence received since the final May 1978 rating 
decision is new, relevant, and raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for schizophrenia, claimed as a mental disorder.


CONCLUSIONS OF LAW

1.  The May 1978 rating decision is final with respect to the 
Veteran's service connection claim for a mental disorder 
incurred during the Veteran's military service.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.302, 20.1103 (2009).

2.  New and material evidence has been submitted since the 
last prior final denial of the Veteran's service connection 
claim for a mental disorder in May 1978.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Because the Board is granting 
the Veteran's petition to reopen his claim for service 
connection for schizophrenia, and directing further 
development on remand, there is no need to discuss at this 
time whether VA has complied with its duties to notify and 
assist.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

New and Material Evidence to Reopen the Veteran's
 Service Connection Claim for Schizophrenia 

The Veteran has indicated that he currently experiences 
schizophrenia which began during his military service.  See 
the Veteran's February 2005 statement.

The AOJ denied service connection for a mental disorder 
incurred during the Veteran's service in May 1978.  The AOJ 
notified the Veteran of that decision and apprised him of his 
procedural and appellate rights.  The Veteran did not file a 
notice of disagreement (NOD) or a substantive appeal, thus 
not appealing that decision.  Therefore, the May 1978 
decision is final and binding on him based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.201, 20.302, 20.1103.  The United States Court of 
Appeals for Veterans Claims (Court) has held that in 
determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence added to 
the record since the last time the claim was denied on any 
basis, including a prior denial based on the absence of new 
and material evidence.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  

The Board notes that although the AOJ has adjudicated the 
issue of service connection for schizophrenia, claimed as a 
mental disorder, on the merits during the course of this 
appeal, the Board has a jurisdictional responsibility to 
determine whether a claim previously denied by the AOJ is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen the 
Veteran's service connection claim before proceeding to the 
merits on appeal.  If the Board finds that no new and 
material evidence has been received, that is where the 
analysis must end, and what the AOJ may have determined in 
that regard is irrelevant.

The Veteran filed a claim to reopen his previously denied 
claim for service connection for schizophrenia, claimied as a 
mental disorder, in January 2005.  Therefore, the amended 
regulation for new and material evidence applies.  See 66 
Fed. Reg. at 45,620, indicating to apply the revised version 
of 38 C.F.R. § 3.156 to petitions to reopen filed on or after 
August 29, 2001.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Under the revised 
standards, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the evidence in question is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary [of the VA] to consider the 
patently incredible to be credible").

In the prior final rating decision of May 1978, the AOJ 
denied the Veteran's claim because the Veteran's mental 
disorder was not shown to have been incurred in or aggravated 
by service.  It was noted that the Veteran had exhibited both 
a "paranoid" and "passive aggressive personality" during 
service.

Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) has been received since 
the last final May 1978 rating decision.  Specifically, the 
Veteran has provided evidence of a diagnosis of schizophrenia 
in a private treatment record dated in June 2005 by Dr. B.G., 
M.D.  Furthermore, the Veteran has provided lay testimony 
that his currently diagnosed schizophrenia began during his 
military service, and also indicated that his in-service 
mental health issues were in fact symptoms of his current 
schizophrenia.  See the Veteran's February 2005 statement, 
the Veteran's March 2007 notice of disagreement (NOD), and 
the hearing transcript pges. 3-4, 17-18.  As such, presuming 
the credibility of the new evidence, this evidence is new and 
material within the meaning of 38 C.F.R. § 3.156(a).  

As new and material evidence has been received, the claim for 
service connection for schizophrenia, claimed as a mental 
disorder is reopened.  38 U.S.C.A. § 5108.  


ORDER

As new and material evidence has been received, the claim for 
service connection for schizophrenia, claimed as a mental 
disorder is reopened.  To this extent, the appeal is granted.


REMAND

Before addressing the merits of the Veteran's claim for 
service connection for schizophrenia, claimed as a mental 
disorder, the Board finds that additional development of the 
evidence is required.

First, the Veteran indicated that over the course of this 
appeal he has changed physicians and he is currently 
receiving treatment from a Dr. S. in Kansas City.  See the 
hearing transcript pg. 8.  The VA is required to make 
reasonable efforts to obtain all "relevant" records, 
including private treatment records, which the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).  In the present 
case, the AOJ should contact the appellant and secure any 
outstanding private records pertinent to the Veteran's 
schizophrenia that the appellant identifies and authorizes VA 
to obtain.

Further, in April 2006, the Veteran submitted Social Security 
Administration Records which indicate that that he is 
receiving disability benefits from the Social Security 
Administration (SSA).  In this regard, the Veteran has 
indicated that his SSA benefits are related to his 
schizophrenia.  See the hearing transcript pg. 7.  The 
Federal SSA records regarding the SSA award of disability are 
not on file and the AOJ must attempt to obtain them before 
deciding the claim for service connection for schizophrenia 
since such records would be pertinent to the schizophrenia 
claim currently on appeal.  38 U.S.C.A. § 5103A(c)(3); 
38 C.F.R. § 3.159(c)(2).  Although disability determinations 
by the SSA are not controlling on the VA, they are pertinent 
to the adjudication of a claim for VA benefits and the VA has 
a duty to assist the Veteran in gathering these records.  
Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 
9 Vet. App. 67, 74 (1996).  Thus, a remand is warranted to 
obtain these records.  

Fourth, the Veteran's representative has requested a VA 
medical examination to determine whether or not the Veteran's 
mental health issues in service were connected to his current 
schizophrenia.  See the hearing transcript pg. 18.  In 
disability compensation (service-connection) claims, the VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).  

The Veteran contends his currently diagnosed schizophrenia 
began in service and was misdiagnosed as a pre-existing 
personality disorder.  See the Veteran's NOD dated in March 
2007.  The Veteran has been diagnosed with schizophrenia.  
See the private treatment record dated in June 2005 by Dr. 
B.G.  Furthermore, the Veteran was assessed in service as 
having both a paranoid personality and a passive aggressive 
personality.  See the Veteran's STRs dated in August 1976 and 
September 1977, respectively.  The Veteran's discharge 
examination of December 1977 also indicates that the Veteran 
may have been hospitalized in October 1971 for paranoid 
schizophrenia.

The law is clear that a personality disorder is not a 
disability for which service connection may be granted for VA 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  
See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal 
dismissed, 110 F.3d 56 (Fed. Cir. 1997) (specifically holding 
that '38 C.F.R. § 3.303(c), as it pertains to personality 
disorder, is a valid exercise of the authority granted to the 
Secretary of Veterans Affairs').  See also Beno v. Principi, 
3 Vet. App. 439, 441 (1992).  However, 38 C.F.R. § 4.125(b), 
directs that if the diagnosis of a mental disorder is 
changed, the rating agency shall determine whether the new 
diagnosis represents progression of the prior diagnosis, 
correction of an error in the prior diagnosis, or development 
of a new and separate condition.  The regulations require 
that if it is not clear from the available records what the 
change of diagnosis represents, the rating agency shall 
return the report to the examiner for a determination.  Id.  
The Board concludes that the Veteran is not competent to 
diagnose himself with schizophrenia during service, as per 
38 C.F.R. § 3.159(a)(1); however, it is not clear at this 
time whether the personality disorders diagnosed in service 
were misdiagnosed at that time and may in fact be connected 
to his current diagnosis of schizophrenia.

Thus, there is evidence that the Veteran currently 
experiences schizophrenia and evidence that his schizophrenia 
may be related to his service, on either a direct basis or as 
aggravated by service, but insufficient evidence to grant the 
claim.  Therefore, based on the evidence of record and the 
Court's recent decision in McLendon, supra, a VA medical 
examiner should review the entire record before examining the 
appellant and address, in the examination report, the 
appellant's various diagnoses and determine whether his 
current diagnosis of schizophrenia represents a progression 
of the prior in-service diagnoses, correction of an error in 
the prior diagnoses, or development of a new and separate 
condition.  In addition, the examiner should provide an 
opinion as to whether the appellant's current schizophrenia 
is etiologically related to his active duty, or was 
aggravated in service.  The examiner should include a 
complete rationale for any opinion given.

Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran to identify all health 
care providers that have treated, or 
evaluated, him for schizophrenia, and 
attempt to obtain records from each 
health care provider that he identifies 
who might have available records of 
such treatment, if not already in the 
claims file.  If records are 
unavailable and future attempts to 
retrieve the records are futile, 
notations to that effect should be 
recorded in the claims file.

2.	Request from the Social Security 
Administration (SSA) records associated 
with the Veteran's schizophrenia claim.  
Request copies of the disability 
determination and all medical records 
considered.  If these records are 
unavailable, do not exist, or further 
attempts to obtain them would be 
futile, a negative reply to this effect 
is required and must be associated with 
the claims file.

3.	Arrange for the Veteran to undergo a VA 
psychiatric examination to determine 
the etiology of the Veteran's 
schizophrenia.  The Veteran is hereby 
advised that a failure to report for 
his scheduled VA examination, without 
good cause, may have adverse 
consequences for his claim.  The 
examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims file, including 
a complete copy of this remand, must be 
made available for review of his 
pertinent medical history - also 
including, in particular, the Veteran's 
records of diagnosis of and treatment 
for a personality disorder during 
service.  

The examination report must indicate 
whether such a review was accomplished.  
Furthermore, the examiner should note 
both the Veteran's in-service history 
of mental health issues as well as his 
current treatment for schizophrenia.

Based on a physical examination and 
comprehensive review of the claims 
file, please answer the following 
questions regarding the Veteran's 
schizophrenia:

A.	Do the diagnoses of personality 
disorders during service and the 
Veteran's current diagnosis of 
schizophrenia represent a 
progression of the prior in-service 
diagnoses, correction of an error 
in the prior in-service diagnoses, 
or development of a new and 
separate condition?

B.	Regardless of the answer to the 
first question, is there clear and 
unmistakable evidence of 
schizophrenia pre-existing the 
Veteran's service?

C.	If yes, then; is there clear and 
unmistakable evidence that the 
Veteran's schizophrenia was not 
aggravated during service?

D.	If there is no clear and 
unmistakable evidence of 
schizophrenia pre-existing the 
Veteran's service, is it at least 
as likely as not (50 percent or 
more probable) that the Veteran's 
schizophrenia is directly related 
to his military service from 
January 1975 to December 1977? 

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and 
discuss why this is not possible or 
feasible.  

4.	Then, review the Veteran's claims file 
and ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification 
or development action, in addition to 
those directed above, is required.  If 
further action is required, it should be 
undertaken prior to further claims 
adjudication.

5.	Then, readjudicate the claim for service 
connection for schizophrenia, claimed as 
a mental disorder, in light of any 
additional evidence obtained since the 
December 2008 supplemental statement of 
the case (SSOC).  If this claim is not 
granted to the Veteran's satisfaction, 
send him and his representative another 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
to it before returning the file to the 
Board for further appellate consideration 
of this claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


